                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

                                                                 §
In re:                                                           §      Chapter 11
                                                                 §
ALL AMERICAN OIL & GAS                                           §      Case No. 18-52693-rbk
INCORPORATED, et al.,1                                           §
                                                                 §      Jointly Administered Under
                           Debtors.                              §      Case No. 18-52693-rbk
                                                                 §

                      AGENDA FOR HEARING ON JANUARY 7, 2019 AT 1:00 P.M.

A.       DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL
         ORDERS (I) AUTHORIZING THE DEBTORS TO (A) PAY PREPETITION WAGES,
         SALARIES, OTHER COMPENSATION, AND REIMBURSABLE EXPENSES, AND
         (B) CONTINUE EMPLOYEE BENEFITS PROGRAMS AND (II) GRANTING
         RELATED RELIEF [DOCKET NO. 21]

         Status: No objection.

         Related Documents:

         1.          Interim Order [Docket No. 62]
         2.          Second Interim Order [Docket No. 158]
         3.          Certificate of No Objection [Docket No. 177]

B.       JOINT MOTION BY DEBTORS, NATIONAL UNION FIRE INSURANCE COMPANY
         OF PITTSBURGH, PENNSYLVANIA AND SHELL TRADING (US) COMPANY FOR
         ENTRY OF ORDER FOR RELIEF FROM THE AUTOMATIC STAY WITH RESECT
         TO STATE COURT LAWSUIT [DOCKET NO. 132]

         Status: No objection.

         Related Document:

         1.          Certificate of No Objection [Docket No. 200]




1
     The Debtors in these Cases, along with the last four digits of each Debtor’s federal tax identification number are: All
     American Oil & Gas Incorporated (5894); Kern River Holdings Inc. (0508); and Western Power & Steam, Inc. (2088).
     The location of the Debtors’ service address is: 9601 McAllister Freeway, Suite 221, San Antonio, Texas 78216.
                                                             1
4811-9918-8100.1
01/07/2019 9:12 AM
C.       DEBTORS’ EMERGENCY MOTION PURSUANT TO SECTIONS 105, 361, 362, 363,
         507 AND 552 OF THE BANKRUPTCY CODE FOR ENTRY OF INTERIM AND FINAL
         ORDERS (I) AUTHORIZING THE USE OF CASH COLLATERAL, (II) GRANTING
         ADEQUATE PROTECTION, (III) SCHEDULING A FINAL HEARING PURSUANT
         TO BANKRUPTCY RULE 4001, AND (IV) GRANTING RELATED RELIEF
         [DOCKET NO. 22]

         Status: Going forward.

         Related Documents:

         1.          Interim Order [Docket No. 58]
         2.          Supplement to Debtors’ Motion [Docket No. 116]
         3.          Attorney Checklist [Docket No. 117]
         4.          Objection of Kern Cal Oil 7 LLC [Docket No. 120]
         5.          Kern Cal Oil & LLC Emergency Motion for Order Authorizing Filing of Ex A to
                     Debtors’ Emergency Motion [Docket No. 121]
         6.          Committee of Unsecured Creditors’ Response [Docket No. 133]
         7.          Reply of Ad Hoc Committee of Equity Security Holders to Objection of Kern Cal Oil 7
                     LLC to Debtors’ Motion [Docket No. 134]
         8.          Second Interim Order [Docket No. 161]
         9.          Notice of Entry of Second Interim Order [Docket No. 171]
         10.         Committee of Unsecured Creditors’ Supplemental Response [Docket No. 210]




                                                      2
4811-9918-8100.1
01/07/2019 9:12 AM
